Citation Nr: 1544103	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in National Cemetary Administration, Memorial Program Services


THE ISSUE

Eligibility for a government-furnished headstone, marker, or medallion, for the Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served during the Spanish-American War.  This appeal is brought by the appellant as the Veteran's next-of-kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) National Cemetery Assocation, Memorial Programs Service.  

As there was some question as to whether the appellant wanted a Board hearing, a letter was sent to her in August 2015 asking her to clarify.  The letter informed her that the Board would use her previous selection to determine her choice of hearing if she did not respond within 30 days.  She did not respond.  As her last election was a January 2014 VA Form 9, in which she marked that she did not want a Board hearing, the Board will proceed accordingly.  


FINDINGS OF FACT

The Veteran died in 1955, which was before November 1, 1990.


CONCLUSION OF LAW

The criteria for eligibility for a government-furnished headstone, marker, or medallion, for the Veteran are not met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

As relevant, the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense. Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave with in the grounds of the cemetery in which the grave is located.  38 U.S.C.A. § 2306(d)(1).  Any headstone or marker furnished under this subsection shall be delivered by the Secretary directly to the cemetery where the grave is located or to a receiving agent for delivery to the cemetery.  Id. at (d)(2).  The headstone or marker furnished under this subsection shall be the headstone or marker selected by the individual making the request from among all the headstones and markers made available by the Government for selection.  Id. at (d)(3).  In lieu of furnishing a headstone or marker under this subsection, the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased's status as a veteran, to be attached to a headstone or marker furnished at private expense.  Id. at (d)(4).  

The decedent must be one who: (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. 2402(4), (5), or (6).  38 C.F.R. § 38.631(b); accord 38 U.S.C.A. § 2306.  

B.  Discussion

The pertinent facts in this case are not in dispute.  First, that the Veteran is a Spanish-American War Veteran.  Second, that he died in June 1955.  Third, that his grave is currently marked.  

In applying these undisputed facts to the applicable law, the appeal must be denied.  The Veteran died in 1955, which was before November 1, 1990.  Therefore, as a matter of law, the requirements for eligibility are not met, and the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b)  are not for application.  Likewise, VA's duties to notify and assist are not applicable under such circumstances.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
ORDER

Eligibility for a government-furnished headstone, marker, or medallion, for the Veteran, is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


